Case:19-40644-MJK Doc#:8 Filed:05/10/19 Entered:05/10/19 10:41:03 Page:1 of 6
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:
Debtor | Javon Bell
First Name Middle Name Last Name

Debtor 2 [_] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

Case number 19-40644-MJK
(if known)

 

 

 

Chapter 13 Plan and Motion

 

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [_] contains nonstandard provisions. See paragraph 15 below.
plan: [#7] does not contain nonstandard provisions.

(b) This [_] values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [| does not value claim(s) that secures collateral.

(c) This [_] seeks to avoid a lien or security interest. See paragraph 8 below.
plan: i¥) does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1,500.00 for the applicable commitment period of:

[¥] 60 months: or

[_] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

(If applicable include the following: These plan payments will change to$___—s monthly on_____.)
(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s’)
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly plan payment:

[¥i Debtor 1__100 _% [_] Debtor 2 %
[_| Direct to the Trustee for the following reason(s):
[] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
[_] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $0 (estimated amount) will be made on ___ (anticipated date) from (source, including income tax
refunds).
3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 1] U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-40644-MJK Doc#:8 Filed:05/10/19 Entered:05/10/19 10:41:03 Page:2 of 6

Debtor Javon Bell Case number

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO
MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR COLLATERAL RESIDENCE(Y/N) DEBTOR(S)) PAYMENT TO CREDITOR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT — ARREARAGE (if
CREDITOR COLLATERAL (YN) OF ARREARAGE applicable
Pp: )
-NONE-
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.
(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within | year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Navy FCU 2014 Dodge Ram $40,000.00 5.5% $300/mo x 5 Months/
Then $750/mo
SST/Medallion Bank 2018 Kaufman Wedge $9,800.00 5.5% $50/mo x 5 Months;
Then $200/mo
Navy FCU 2014 Chevrolet $23,000.00 5.5% $150/mo x 5 Months;
Silverado Then $400/mo
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service,
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
[7] with interest at % per annum; or[_| without interest:
None

 

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-40644-MJK Doc#:8 Filed:05/10/19 Entered:05/10/19 10:41:03 Page:3 of 6

 

 

 

 

Debtor Javon Bell Case number
(hy General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0% dividend or a pro rata share of $1800.00, whichever
is greater.
5. Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
World Omni 2016 Toyota Camry Assumed $400.00 Debtor
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [_] Direct to the Creditor; er [7] To the Trustee

 

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NONE-

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
claimant(s):

CLAIMANT ADDRESS
-NONE-
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following

creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
-NONE-

9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
-NONE-

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
1325(a)(5).

il. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s’) plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-40644-MJK Doc#:8 Filed:05/10/19 Entered:05/10/19 10:41:03 Page:4 of 6

Debtor Javon Bell Case number

 

the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: May 10, 2019 Isi Javon Bell
Javon Bell

 

Debtor |

 

Debtor 2

Isi Jeffrey S. Hanna
Jeffrey S. Hanna
Attorney for the Debtor(s)

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-40644-MJK Doc#:8 Filed:05/10/19 Entered:05/10/19 10:41:03 Page:5 of 6

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

IN RE: JAVON BELL ) CHAPTER 13
) CASENO. 19-40644-MJK

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy of the Chapter 13 Plan on the
following address by First Class Mail, placing the same in the United States Mail with proper
postage affixed thereon:

e (See attached mailing matrix)

I hereby certify that I have served a copy of the Chapter 13 Plan on the following
corporations, partnerships, or other unincorporated associations addressed to an Agent or Officer
by First Class Mail, with proper postage affixed thereon to the following address:

e SST/Medallion Bank, ATTN: Agent/Officer, 4315 Pickett Rd., St. Joseph, MO
64503-1600
e World Omni, ATTN: Agent/Officer, P.O. Box 991817, Mobile, AL 36691-8817

I hereby certify that I have served a copy of the Chapter 13 Plan on the following insured
depository institutions by Certified Mail, Return Receipt Requested, to the officer of the institution:

e Navy FCU, ATTN: Agent/Officer, P.O. Box 3000, Merrifield, VA 22119

I hereby certify that I have served a copy of the Chapter 13 Plan on the following parties
and counsel electronically through the Notice of Electronic Filing (NEF) at the following
addresses:

e n/a

So certified this 10th day of May, 2019.

/s/ Jeffrey S. Hanna
JEFFREY S. HANNA, Bar #323559
Attorney for Debtor

Post Office Box 10805
Savannah, Georgia 31412
(912) 233-6515
lawjeffreybk @bellsouth.net
Case:19-40644-MJK

Label Matrix for local noticing
1130-4

Case 19-40644-MOK

Southern District of Georgia
Savannah

Wed May 8 14:00:43 EDT 2019

Jeffrey $. Hanna

Law Office of Jeffrey S. Hanna
P. 0. Box 10805

Savannah, GA 31412-1005

Navy FCO
P, 0. Box 3000
Merrifield VA 22119-3000

SST/Medallion Bank
4315 Pickett Rd.
Saint Joseph MO 64503-1600

End of Label Matrix

Mailable recipients 11
Bypassed recipients 0
Total Al

Doc#:8 Filed:05/10/19 Entered:05/10/19 10:41:03 Page:6 of 6

Javon Bell
18 Hickory Grove Pt.
Savannah, GA 31405-1033

Lanier Collection Agency

18 Park of Commerce Blvd.

Savannah GA 31405-7410

Navy FCU
P.O. Box 3700
Merrifield VA 22119-3700

Southside Fire/EMS
1399 Dean Forest Rd.
Savannah GA 31405-9307

Dept. of Ed/Neinet
121 S, 13th st.
Lincoln NE 68508-1904

0 Byron Meredith III
P 0 Box 10556
Savannah, GA 31412-0756

Office of the U. 8. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

World Omni
P 0 Box 991817
Mobile AL 36691-8817
